Title: To James Madison from Rufus King, 30 May 1801
From: King, Rufus
To: Madison, James


No. 19.
Dear Sir,London, 30th. May 1801.
Since the date of my letter communicating Lord Hawkesbury’s sentiments respecting the Debts, I have seen and conversed with Mr. Addington, who told me, that he had called up the subject in the Cabinet as he had before assured me he would do, and that he had expressed his solicitude that it should be brought to a decision; adding, that as the question, from it’s nature and circumstances was not susceptible of exact proof, it was not extraordinary that it should appear in various lights to different persons; but as the mutual harmony of the two Countries in a certain degree depended upon its being settled, it was in his opinion desirable that a measure in it’s consequences of so much importance should be no longer deferred. Our conversation extended itself to other objects affecting the intercourse and friendship between the two nations, upon all of which he expressed himself with liberality; concerning the depredations upon our Trade committed by their cruizing ships, he said that orders had been despatched immediately after he came into office, to their Naval Commanders in every quarter of the world requiring them to respect the Rights of neutrals, and to exercise those of belligerents with the greatest moderation; and as measures were in train to reform the Vice-Admiralty Courts he was determined likewise to adopt such means as should prevent the Delay heretofore complained of in the proceedings of the Court of Appeals.
Yesterday I met by appointment the Lord Chancellor, who informed me that he had fully examined and made up his Opinion concerning the subject of the Debts: but that it was proper before he mentioned it to me, that he should communicate it to his colleagues, which he engaged to do without Delay. I asked him, if he had looked into the Papers respecting the Maryland Bank-stock; he replied that he had sent to his predecessor for them, and as they had already been before him, the looking of them over again would require but little time and attention.
From these communications joined to what Lord Hawkesbury had before said to me, we may I think infer that the Business will now be decided in a short time; whether the decision will close the negotiation upon the Terms I have proposed, is more than I know, though I am inclined to hope that this will be the case.
We have no news either from the Levant or the Baltic since the date of my last: from Paris private accounts state that there will be no objection to the ratification of the Convention according to the modification advised by the Senate. Mr. Otto, who is as likely as any one to be sent as Minister to the United States, has informed me, that the Consul has called for a List of persons to be employed in America, which has been supplied by the Minister of Foreign Affairs. With perfect Respect and Esteem, I have the honour to be, Dr sir, your obedt. & faithful servt.
(Signed)   Rufus King.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). Marked duplicate; in a clerk’s hand; docketed by Wagner as received 12 Aug. A copy was received by 24 July (see JM to King, 24 July 1801).



   
   King to JM, 21 Apr. 1801.



   
   Louis-Guillaume Otto, a French diplomat, concluded preliminary peace discussions with Lord Hawkesbury by 1 Oct. 1801 (Watson, Reign of George III, p. 409).


